                 Case 3:21-cv-05074-MLP Document 5 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JUSTIN WIEDENMANN,

 9                              Plaintiff,                  Case No. C21-5074 MLP

10          v.                                              ORDER TO SHOW CAUSE

11   MOUNTAIN RUN SOLUTIONS LLC,

12                              Defendant.

13

14          On January 28, 2021, Plaintiff initiated this action seeking damages for alleged violations

15   of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (Dkt. # 1.) On

16   February 19, 2021, Plaintiff filed an affidavit that service of summons and the complaint were

17   executed upon Defendant on February 9, 2021. (Dkt. # 3.) Thus, it appears Defendant was

18   properly served. To date, no answer or Rule 12 motion has been filed, and no attorney has

19   appeared on behalf of Defendant.

20          It is ORDERED that Plaintiff show cause by August 30, 2021 why this matter should not

21   be dismissed for failure to prosecute. Failure to do so will result in dismissal of this action

22   without prejudice.

23   //

24

25
     ORDER TO SHOW CAUSE - 1
             Case 3:21-cv-05074-MLP Document 5 Filed 07/26/21 Page 2 of 2




 1         Dated this 26th day of July, 2021.

 2


                                                A
 3

 4                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER TO SHOW CAUSE - 2
